Citation Nr: 9929467	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, other than post traumatic stress disorder.  

2.  Entitlement to service connection for post traumatic 
stress disorder.  

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for a disability 
characterized by muscle weakness.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim for 
service connection for a psychiatric disability.  The RO also 
denied the veteran's claims for service connection for post 
traumatic stress disorder, arthritis, and a disability 
characterized by muscle weakness.  He filed a December 1997 
notice of disagreement, and was sent a December 1997 
statement of the case.  He then submitted a January 1998 VA 
Form 9, perfecting his appeal.  

In his January 1998 substantive appeal, the veteran requested 
a hearing before a member of the Board.  However, he failed 
to report for his scheduled October 1998 hearing, and has 
provided neither an explanation for his absence nor a request 
for another hearing.  Thus, this failure to appear will be 
accepted by the Board as a withdrawal of his hearing request, 
and a remand for that purpose need not be issued at this 
time.  38 C.F.R. § 20.700 et seq. (1998).  

In determining the issues over which it has jurisdiction, the 
Board acknowledges that post traumatic stress disorder, for 
which the veteran claims service connection, is a form of 
psychiatric disability, service connection for which has been 
finally denied.  However, the United States Court of Appeals 
for the Federal Circuit, in Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996), held that a claim based on a new mental 
disorder, e.g. post-traumatic stress disorder rather than a 
nervous condition or depressive neurosis, states a new claim 
for the purposes of jurisdiction.  Id. at 402; Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).  Therefore, the claim of 
service connection for post traumatic stress disorder and the 
application to reopen the claim of service connection for a 
psychiatric disability are maintained as separate and 
distinct issues entitled to individual development and 
adjudication.  However, because the claim of service 
connection for post traumatic stress disorder is inextricably 
intertwined with the application to reopen the service 
connection claim for a psychiatric disability, a decision on 
this matter will be deferred at this time.  Harris v. 
Derwinski, 1 Vet. App. 180 ( 1990).  


FINDINGS OF FACT

1.  In a October 1983 decision, the veteran's claim for 
service connection for a psychiatric disability was denied by 
the Board; this decision is final.  

2.  New and material evidence, consisting of a private 
medical opinion statement, has been submitted by the veteran.

3.  The veteran has submitted a plausible claim for service 
connection for a psychiatric disability.  

4.  The veteran has submitted medical evidence of a current 
diagnosis of arthritis.  

5.  The veteran's service medical records are negative for a 
diagnosis of or treatment for arthritis, and no such 
diagnosis is rendered within one year after service 
separation.  

6.  The veteran has submitted medical of a current diagnosis 
of a probable fibromyalgia-like syndrome and possible 
muscular dystrophy.  

7.  The veteran's service medical records are negative for a 
diagnosis of or treatment for a disease or injury 
characterized by muscle weakness, and no such diagnosis is 
rendered within one year after service separation.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to warrant 
reopening the veteran's claim for service connection for a 
psychiatric disability.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp 1999); 38 C.F.R. § 3.156 (1998).  

2.  The veteran has submitted a well grounded claim for 
service connection for a psychiatric disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim for service connection for arthritis 
is not well grounded.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1998).  

4.  The veteran's claim for service connection for a 
disability characterized by muscle weakness is not well 
grounded.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's April 1971 service entrance 
examination, he had no current physical or psychiatric 
disability, and no history thereof, at the time of his 
acceptance into service.  He was considered physically 
qualified for service, and entered active duty in October 
1971.  However, beginning in January 1972, he sought 
treatment for nervousness.  Also, an attempted suicide was 
noted.  The veteran was seen by a military physician and 
described as anxious and frustrated with the pressures of his 
military training.  He was diagnosed with a passive-dependent 
personality disorder, and service separation was recommended.  
He was separated from service in April 1972.  His service 
separation examination noted his prior attempted suicide; 
however, no psychiatric disability was diagnosed.  Also, no 
other physical disabilities were noted.  

The veteran was afforded a VA psychiatric examination in 
August 1976.  He reported a normal childhood, with no 
psychiatric difficulties until his entrance into service.  
Thereafter, he has experienced nervousness, anxiety, 
depression, and fatigue.  The examiner described the veteran 
as immature and dependent.  A diagnosis of anxiety neurosis 
with elements of depression was given.  No date of onset was 
noted; however, the veteran's problems were described as "a 
lifelong situation with inability to tolerate the military 
demands."  

The veteran was also afforded an August 1976 VA general 
medical examination.  He reported a history of chest, rib, 
and back pain.  However, all physical findings were within 
normal limits.  He was diagnosed with a "back strain, no 
abnormal physical findings."  

Based on this evidence, the RO issued a December 1976 rating 
decision in which the veteran was denied service connection 
for a psychiatric disability.  He initiated no appeal at that 
time.  

In March 1982, the veteran again applied for service 
connection for a psychiatric disability.  Medical records 
show he entered a VA hospital in March 1982 for treatment of 
feelings of depression.  He reported anxiety related to his 
financial and social situation, with a "lifelong history of 
these conditions."  He was diagnosed with alcohol abuse, 
dysthymic disorder, and mixed personality disorder with 
elements of paranoid avoidance and dependent traits.  He was 
discharged with medication and orders to seek outpatient 
follow-up care.  

The RO reviewed this evidence and issued a June 1982 rating 
decision denying the veteran's claim for service connection 
for a psychiatric disability.  He filed a notice of 
disagreement and was sent a statement of the case.  He then 
filed a substantive appeal, perfecting his appeal to the 
Board.  

In March 1983, the veteran was seen on several occasions for 
outpatient treatment at a private mental health facility.  
His diagnoses included dysthymic disorder, alcohol abuse, and 
passive-dependent personality disorder.

The veteran's claim was presented to the Board in October 
1983, at which time service connection for a psychiatric 
disability was denied.  No evidence of a psychiatric disorder 
incurred in or aggravated by military service was found.  

In November 1993, the veteran sought outpatient treatment for 
multiple joint pain at a VA medical center.  X-rays were 
taken of his chest and knees, and no abnormalities were 
noted.  Degenerative joint disease was ruled out.  A probable 
fibromyalgia-like syndrome was suspected.  

The veteran was seen by a private doctor in December 1995 for 
a physical examination.  He reported joint pain and 
stiffness, worse in the morning, and fatigue.  The doctor 
examined the veteran and diagnosed osteoarthritis.  

A complete VA medical examination was afforded the veteran in 
December 1996.  His complaints included muscle weakness, 
joint pain, and frequent headaches.  According to the 
veteran, his muscle weakness is so severe on occasion that he 
must use a wheelchair for mobility.  He reported that 
muscular dystrophy has been suspected by private doctors.  
The VA physician examined the veteran and ordered a bone 
scan.  The bone scan revealed no evidence to support the 
veteran's complaints of multiple joint pain.  Diagnoses 
included chronic anxiety, history of migraine headaches, 
possible muscular dystrophy, and chronic gastrointestinal 
pain.  

In January 1997, the veteran was evaluated by a private 
psychologist secondary to a Social Security disability 
benefits claim.  He reported a number of complaints, 
including mental confusion, daily headaches, arthritis, and 
joint pain.  However, the examiner noted no obvious physical 
impairment.  Overall, the veteran was alert and cooperative, 
but also anxious.  Psychiatric testing revealed a personality 
type likely to report "a psychogenic pain disorder" with an 
"orthopedic-like foundation . . . generally found in 
individuals applying for social security disability status."  
His diagnoses included conversion disorder with mixed 
presentation and pain disorder associated with psychological 
factors.  

A VA psychiatric examination was afforded the veteran in 
April 1997.  He reported that his superiors placed tremendous 
pressure on him during his military service, and since that 
time he has been depressed, anxious, and nervous.  He has 
feelings of hopelessness, and is unable to tolerate the 
pressures of employment.  The examiner observed the veteran 
to be alert, cooperative, and fully oriented.  Diagnoses of 
anxiety disorder, with depressive features, and personality 
disorder, with immature and dependent features, were given.  

In June 1997, the veteran underwent a private neurological 
examination to evaluate his joint and muscle pain.  He 
reported for the examination in a wheelchair, and complained 
of severe muscle and joint pain and weakness.  However, once 
out of the wheelchair, he was able to walk unassisted.  He 
was fully alert and oriented, with a heightened anxiety 
level.  Range of motion was within normal limits at all 
joints, and there was no evidence of muscular atrophy.  The 
examiner also reviewed x-rays of the joints and spine, as 
well as other laboratory tests.  Overall, the examiner 
reported no organic or neurological cause for the veteran's 
complaints; instead, a psychogenic cause was suspected.  

Another VA psychiatric examination was afforded the veteran 
in September 1997.  At that time, the veteran was claiming 
post traumatic stress disorder as a result of traumatic 
events during service.  His current symptoms include poor 
sleep, nightmares, nervousness, and intrusive thoughts and 
memories regarding his time in service.  The examiner noted 
the veteran to be alert, oriented, and cooperative.  His 
behavior was appropriate; however, his mood was depressed and 
anxious.  An anxiety disorder, with depressive features, and 
a personality disorder were diagnosed.  

The RO considered this evidence and, in an October 1997 
rating decision, declined to reopen the previously-denied 
claim of service connection for a psychiatric disability.  
Service connection for post traumatic stress disorder, 
arthritis, and a disability characterized by muscle weakness 
was also denied.  The veteran initiated an appeal of these 
decisions.  

In December 1997, the veteran was awarded Social Security 
benefits, in part due to his arthritis and psychiatric 
disabilities.  

The veteran was referred to a private psychiatrist in 
February 1998 for evaluation.  His complaints included poor 
concentration and memory, poor sleep, hopelessness, and 
nervousness.  Objective observation revealed him to be alert 
and cooperative, but also tense, anxious, and tearful.  His 
diagnoses included chronic, severe generalized anxiety 
disorder and moderately severe dysthymic disorder.  In the 
examiner's opinion, the veteran's emotional difficulties were 
"highly probable [sic] secondary to the stress he 
experienced . . . in the service."  

Analysis
I. New and material evidence - Psychiatric disability

The veteran seeks to reopen a service connection claim for a 
psychiatric disability.  He has previously applied for, and 
was denied by the Board in October 1983, service connection 
for such a disability.  This Board decision is final, and may 
not be reconsidered.  The claim may only be reopened if new 
and material evidence is added to the record.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1998).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1998).

In seeking to reopen his claim for service connection for a 
psychiatric disability, the veteran has submitted a February 
1998 psychiatric evaluation report.  For the purposes of 
considering whether this evidence is new and material, the 
credibility of this evidence is presumed, absent a finding 
that it is inherently false or incredible.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994).  In the aforementioned evaluation 
report, a private psychiatrist diagnosed the veteran with 
generalized anxiety disorder and dysthymic disorder.  The 
examiner then stated that the veteran's emotional 
difficulties were "highly probable [sic] secondary to the 
stress he experienced . . . in the service."  This evidence 
is clearly new, because it was received subsequent to the 
prior final denial, and it is not cumulative or redundant of 
any other evidence of record.  Additionally, these statements 
are material, because they go right to the basis of the 
previous denial; i.e., the lack of a medical evidence of a 
nexus between the veteran's military service and his current 
psychiatric disabilities.  As such, this medical report 
"bears directly and substantially on the specific matter 
under consideration," and is material within the meaning of 
38 C.F.R. § 3.156 (1998).  

In conclusion, new and material evidence has been submitted 
to reopen the claim for service connection for a psychiatric 
disability, and the 1983 Board decision is reopened.  It 
follows that the claim should be considered anew.  

II.  Well Groundedness - Psychiatric disability

As the U. S. Court of Appeals for Veterans Claims (Court) has 
noted, once the VA makes a finding that new and material 
evidence has been submitted, it must then determine if the 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999).  "[A]bsent 
a well-grounded claim, the adjudication process must come to 
a screeching halt despite reopening," according to the 
Court.  Id. at 206 (citing Epps v. Gober, 126 F.3d 1464, 1468 
(Fed.Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998)).  

In response to the Court's directive, consideration must be 
given to whether the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  In that regard, the 
veteran has reported being verbally harassed in service, 
resulting in an in-service psychiatric disorder; for the 
purposes of determining well-groundedness, these contentions 
are accepted as credible. See King (Roderick) v. Brown, 5 
Vet. App. 19, 21 (1993).  Next, the veteran has submitted the 
aforementioned statements from a private psychiatrist which 
indicate a current disability and a possible connection to 
in-service events.  Thus, the veteran has submitted 
sufficient evidence of a well grounded claim for service 
connection for a psychiatric disability, and additional 
adjudication may be afforded him.  Winters, supra; Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

III. Service connection - Arthritis

The veteran seeks service connection for arthritis of 
multiple joints.  Service connection will be awarded for any 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Additionally, certain 
statutorily enumerated disabilities, such as arthritis, will 
also be granted service connection if they manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The U. S. Court of Appeals for 
Veterans Claims (Court) has defined a well-grounded claim as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

For the reasons to be discussed below, the veteran's claim 
for service connection for arthritis is not well grounded.  

In support of his claim, the veteran has submitted numerous 
medical records, including a December 1995 examination report 
prepared by a private physician.  In this report, the doctor 
diagnosed the veteran with osteoarthritis of multiple joints; 
for the purposes of determining well groundedness, this 
diagnosis constitutes medical evidence of a current 
disability.  See Caluza, supra.  

While a current diagnosis of osteoarthritis has been 
established, there is no evidence that his disability results 
from a disease or injury incurred in or aggravated by 
military service, or within a year thereafter.   38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1998).  The service medical 
records, including an April 1972 service separation 
examination, are negative for a diagnosis of or treatment for 
arthritis of any joint, and no such diagnosis is rendered in 
the year following the veteran's service.  An August 1976 VA 
physical examination was negative for arthritis of any joint.  
The first diagnosis of arthritis of record dates to the 
1990's, representing a gap of approximately 20 years since 
the veteran's service.  Furthermore, the doctor who first 
diagnosed the veteran with osteoarthritis did not suggest 
this disability resulted from a disease or injury incurred in 
or aggravated by military service, or within a year 
thereafter.  

While the veteran has alleged that his arthritis first began 
during service, he, as a layperson, is not qualified to offer 
opinions regarding medical etiology or causation.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  
Thus, his statements are not binding on the Board.  

In conclusion, the veteran has presented medical evidence of 
a current disability, osteoarthritis, but is unable to 
demonstrate that this was incurred in or aggravated by 
service or within a year thereafter.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  His service medical records do not 
reflect a diagnosis of or treatment for arthritis, and an 
initial diagnosis of arthritis was not rendered until many 
years after service; for this reason the claim is not well-
grounded.  Rabideau, supra.  In the absence of a well-
grounded claim, the appeal for service connection for 
arthritis must be denied.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).  

IV. Service connection - Disability characterized by muscle 
weakness

The veteran seeks service connection for a disability 
characterized by muscle weakness.  Service connection will be 
awarded for any disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Additionally, 
certain statutorily enumerated disabilities, such as 
progressive muscular atrophy and other organic diseases of 
the nervous system, will also be granted service connection 
if they manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

However, as was noted above, the preliminary requirement for 
all claims is that the veteran submit sufficient evidence to 
make the claim well grounded.  38 U.S.C.A. § 5107 (West 
1991).  The requirements of a well grounded claim, as 
elucidated by the Court, are listed in a prior section of 
this decision.  For the reasons to be discussed below, the 
veteran's claim for service connection for a disability 
manifested by muscle weakness is not well grounded.  

The veteran's recent medical records are unclear as to the 
exact diagnosis associated with the veteran's muscle 
weakness.  A November 1993 VA examination report listed a 
probable fibromyalgia-like syndrome as a cause.  The veteran 
has also stated other doctors have diagnosed muscular 
dystrophy.  These statements will, for the purposes of this 
decision, be accepted arguendo as sufficient evidence of a 
current disability characterized by muscle weakness.  

Nevertheless, the veteran's claim remains not well grounded.  
He has not demonstrated that muscular dystrophy, 
fibromyalgia, or any other muscle disability results from a 
disease or injury incurred in or aggravated by military 
service, or within a year thereafter.   38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1998).  The service medical records are 
negative for any diagnosis of or treatment for any muscle 
disability, and no such diagnosis is rendered in the year 
following the veteran's service.  An August 1976 VA physical 
examination was negative for any muscle disability, including 
muscular dystrophy or fibromyalgia.  The first such diagnoses 
of record date to the 1990's, representing a gap of 
approximately 20 years since the veteran's service.  
Furthermore, no doctor or other medical expert has suggested 
these disabilities resulted from a disease or injury incurred 
in or aggravated by military service, or within a year 
thereafter.  

While the veteran has alleged that his disability 
characterized by muscle weakness is due to service, he, as a 
layperson, is not qualified to offer opinions regarding 
medical etiology or causation.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)].  Thus, his assertions of medical 
causation are not binding on the Board.  

In conclusion, the veteran has presented medical evidence of 
several current disabilities characterized by muscle 
weakness, but is unable to demonstrate that these were 
incurred in or aggravated by service or within a year 
thereafter.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  His 
service medical records do not reflect a diagnosis of or 
treatment for a disability characterized by muscle weakness, 
and an initial diagnosis of such a disability was not 
rendered until many years after service; for this reason the 
claim is not well-grounded.  Rabideau, supra.  In the absence 
of a well-grounded claim, the appeal for service connection 
for a disability characterized by muscle weakness must be 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

1.  The veteran having submitted new and material evidence, 
the petition to reopen his claim for service connection for a 
psychiatric disability is granted.  

2.  Entitlement to service connection for arthritis is 
denied.  

3.  Entitlement to service connection for a disability 
characterized by muscle weakness is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran having submitted a well grounded claim, his claim 
for service connection for a psychiatric disability should be 
considered on the merits.  However, the Board may not address 
in its decision a question that had not been addressed by the 
RO without consideration as to whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument and to address that question at a 
hearing.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Thus, this claim must be remanded to allow the RO to consider 
the issue of service connection for a psychiatric disability 
on the basis of all evidence of record, both old and new.  

In light of the above, this claim is remanded for additional 
development: 

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must also ensure that all 
pertinent records of treatment are 
associated with the claims folder.  If 
the RO determines additional development, 
including but not limited to, a VA 
medical examination, is warranted, it 
should be accomplished at this time.  
 
3.  After completion of all requested 
development, the RO should review the 
veteran's claim in light of all the 
evidence, both old and new.  If the 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







